Citation Nr: 0948469	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for disability of the 
sciatic nerve.

3.  Entitlement to service connection for a condition 
involving the bottom teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
September 1990 and from May 1991 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the RO.

The Board's present decision is limited to a final 
adjudication of issue #2, as set forth above, on the title 
page.  For the reasons set forth below, issues #1 and 3 are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

The Veteran complains of what he describes as sciatic nerve 
pain; no diagnosed or identifiable malady or disability of 
the sciatic nerve is currently shown.  There is no indication 
of such a disorder during pertinent service.  There is no 
pathology related to a service connected disorder.


CONCLUSION OF LAW

The Veteran does not have a current disability of the sciatic 
nerve that was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for 
disability of the sciatic nerve.  His representative has 
advanced argument to the effect that the condition can be 
attributed to a service-connected disability of the lumbar 
spine.
I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the issue that is 
currently being adjudicated.  By way of a VCAA notice letter 
sent to the Veteran in August 2006-prior to the adjudication 
of his claim-the AOJ informed the Veteran of the information 
and evidence required to substantiate his claim and of his 
and VA's respective duties for obtaining the information and 
evidence.  He was also informed of the manner in which 
ratings and effective dates are assigned for awards of 
disability benefits.  No corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the issue that is 
currently being adjudicated.  Service treatment records from 
the Veteran's second period of service (from May 1991 to 
November 2005) have been obtained, as have records of private 
chiropractic treatment, and he was afforded a VA examination 
of his low back and sciatic nerve in August 2006.  Inasmuch 
as the report of the VA examination contains a description of 
objective neurological findings pertaining to both lower 
extremities, the Board finds the examination adequate.

The Board acknowledges that the Veteran's service treatment 
records from his first period of service (from September 1984 
to September 1990) have not yet been obtained.  The Board 
notes, however, that the Veteran has dated the onset of his 
sciatic symptoms to 2002 (during his second period of 
service).  Accordingly, there is no reasonable possibility 
that obtaining the earlier records would aid in 
substantiating his claim.  38 C.F.R. § 3.159(d).  No further 
development action is required with respect to this 
particular issue.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  Service 
connection is also warranted where the evidence of record 
shows that a chronic disability or disorder has been caused 
or aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).  In order for service connection to be granted, there 
must be competent evidence in the record which demonstrates 
that the claimant currently has the disability for which 
service connection is claimed.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 
(1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, the evidence shows that the Veteran 
reported severe, left-sided back discomfort during service in 
January 2002.  His discomfort was described as 
"nonradiating."  On private chiropractic treatment in May 
2004, it was noted that his low back pain radiated to the 
left buttocks.  There was no mention of any radiation down 
either lower extremity, however, and he was found to be 
normal from a neurological standpoint at the time of his 
service discharge examination in February 2005.  Similar 
findings were made on subsequent VA examination in August 
2006:  Neurological examination revealed his lower 
extremities to be within normal limits for motor and sensory 
function, and knee and ankle jerks were 2+, bilaterally.

Following a thorough review of the evidence in this case, and 
the applicable law and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for disability of the sciatic nerve.  
Although the Veteran complains of what he describes as 
sciatic nerve pain, the record does not establish that he has 
the medical training necessary to diagnose neurological 
disorders.  As a result, his assertions in that regard cannot 
be accorded any probative weight.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  None of the medical evidence shows that he has a 
current diagnosed or identifiable malady or disability of the 
sciatic nerve.  Absent competent evidence that he has the 
disability for which service connection is claimed, the claim 
must be denied.  See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  As such, it 
also follows that there is no sciatic nerve disability 
currently related to his service connected back disorder.


ORDER

Service connection for disability of the sciatic nerve is 
denied.


REMAND

It is not entirely clear from the record whether the Veteran 
is seeking to establish service connection for his bottom 
teeth for purposes of compensation or treatment, or both.  
Compare 38 C.F.R. §§ 3.381, 4.150, and 17.161 (2009).  That 
needs to be clarified.

When the Veteran filed his claim for compensation, he 
reported that the problems with his bottom teeth began in 
1988, during his first period of service.  It appears from 
the record that the Veteran himself may have supplied the RO 
with some service treatment records from his second period of 
service.  Treatment records from the first period of service 
are not in the claims file, however, and there is nothing in 
the record to show that the RO has made efforts to obtain 
them.  Additional development is required.

In his July 2007 substantive appeal, the Veteran indicated 
that his then-current physician, Dr. B. K., was concerned 
about his blood pressure and instructed him to take a low-
dose aspirin to ensure that his blood pressure remained 
normal.  Presently, there are no records from that physician 
in the claims file.  Because those records could bear on the 
outcome of the Veteran's claim for service connection for 
hypertension, efforts should be made to procure them.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3), (e)(2) (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to clarify whether he is 
seeking to establish service connection for 
his bottom teeth for purposes of 
compensation or treatment, or both.  The 
response received, if any, should be 
associated with the claims file.  If he 
seeks treatment, appropriate development by 
the appropriate medical center should be 
undertaken.

2.  Make efforts to obtain a complete copy 
of any and all available treatment records 
pertaining to the Veteran's first period of 
service, including all available dental 
records.  Efforts to obtain the evidence 
should be fully documented, and should be 
discontinued only if it is concluded that 
the evidence sought does not exist or that 
further efforts to obtain the evidence would 
be futile.  38 C.F.R. § 3.159(c)(2).  The 
evidence obtained, if any, should be 
associated with the claims file.

3.  Ask the Veteran to provide a release for 
relevant records of treatment from Dr. K.  
If he provides the necessary release, assist 
him in obtaining the records identified, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The new or additional 
(i.e., non-duplicative) evidence obtained, 
if any, should be associated with the claims 
file.

4.  If the expanded record shows that the 
Veteran has or is treated for hypertension, 
arrange to have him scheduled for an 
appropriate examination.  After reviewing 
the claims file, examining the Veteran, and 
conducting any testing deemed necessary, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that any currently shown 
hypertension can be attributed to service.  
In so doing, the examiner should discuss the 
significance, if any, of the fact that the 
Veteran was found to have diastolic readings 
in excess of 90 in April 1997 and April 
1998, and was placed on Catapres for a time.  
A complete rationale should be provided.

5.  Thereafter, take adjudicatory action on 
issues #1 and 3, as enumerated on the title 
page.  If any benefit sought remains denied, 
furnish a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. §§ 3.381, 4.150, and 
17.161, as appropriate.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded issues must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


